UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6231


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MEGAN TERRANCE RAMON WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-01127-TLW-1)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Megan Terrance Ramon White, Appellant Pro Se. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Megan     Terrance    Ramon    White     appeals    the    district     court’s

order denying       his     motion   for   reduction       of    sentence     under   18

U.S.C. § 3582(c) (2012).             White seeks reduction of his sentence

pursuant to United States v. Hemingway, 734 F.3d 323 (4th Cir.

2013).      The relief White seeks is unavailable under § 3582(c).

See United States v. Goines, 357 F.3d 469, 473 (4th Cir. 2004)

(noting that § 3582(c)(2) authorizes a “district court to reduce

the sentence imposed on a defendant who has been sentenced to a

term   of    imprisonment      based    on      a    sentencing    range      that    has

subsequently been lowered by the Sentencing Commission pursuant

to 28 U.S.C. § 994(o)”); see also United States v. Moreno, 421
F.3d 1217, 1220 (11th Cir. 2005) (holding that new case law

cannot form the basis for a § 3582(c)(2) motion).                       Accordingly,

we affirm the order of the district court.                         We deny White’s

motion to file a successive 28 U.S.C. § 2255 (2012) motion as

unnecessary, given that White’s first § 2255 motion is still

pending     in   district     court.       We       dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                           2